     Case 1:19-cv-01462-NONE-BAM Document 23 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE HAMILTON,                                 Case No. 1:19-cv-01462-NONE-BAM (PC)
12                       Plaintiff,                   ORDER DIRECTING DEFENDANTS TO FILE
                                                      RESPONSE TO PLAINTIFF’S MOTION TO
13            v.                                      RESCHEDULE DEPOSITION
14    LOPEZ, et al.,
                                                      (ECF No. 22)
15                       Defendants.
                                                      FOURTEEN (14) DAY DEADLINE
16

17

18          Plaintiff Eddie Hamilton (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983.

20          On May 28, 2020, the Court issued a Discovery and Scheduling Order setting the deadline

21   for completion of all discovery for January 28, 2021. (ECF No. 20.)

22          Currently before the Court is Plaintiff’s motion to reschedule his deposition, dated January

23   24, 2021 and filed with the Court January 27, 2021. (ECF No. 22.) In his motion, Plaintiff states

24   that he has an attorney visit scheduled for January 27, 2021, the same date as his scheduled

25   deposition. Plaintiff therefore requests that his deposition be rescheduled for a later date. (Id.)

26          As the Court did not receive Plaintiff’s motion until the same date Plaintiff’s deposition

27   was to take place, and given that the discovery deadline has now expired, the Court finds it

28   appropriate for Defendants to file a response to Plaintiff’s motion. Defendants should advise the
                                                        1
     Case 1:19-cv-01462-NONE-BAM Document 23 Filed 01/28/21 Page 2 of 2


 1   Court as to whether Plaintiff’s deposition proceeded as scheduled or if Defendants were unable to

 2   take Plaintiff’s deposition. If necessary, Defendants should advise whether they are seeking an

 3   extension of the discovery deadline to re-notice Plaintiff’s deposition, and the length of the

 4   extension requested.

 5           Accordingly, Defendants are HEREBY ORDERED to file a response to Plaintiff’s motion

 6   to reschedule his deposition, (ECF No. 22), within fourteen (14) days from the date of service of

 7   this order.

 8
     IT IS SO ORDERED.
 9

10       Dated:    January 28, 2021                            /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
